            Case 3:19-cv-01011-CL          Document 17         Filed 03/05/21       Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON


JAMES B., 1

                Plaintiff,                                                  Civ. No. 3:19-cv-01011-CL

                             . V.                                               OPINION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                Defendant.


MARK D. CLARKE, Magistrate Judge.

        Plaintiff James B. seek~ judicial review of the final decision of the Commissioner of the

Social Security Administration denying his claim for disability insurance benefits (DIB) and

supplemental security income (SSI). The Commissioner concedes that this case should be

remanded but asserts that further proceedings are necessary. Full consent to Magistrate

jurisdiction was entered on November 12, 2019. (#10). For the reasons below, the

Commissioner's decision is REVERSED and REMANDED for immediate calculation of

benefits.

                                              DISCUSSION

        Plaintiff commenced this action to challenge the Commissioner's denial of his claims for

disability benefits. In his opening brief, Plaintiff made four assignments of error: (1) The ALJ

erroneously rejected the opinion of Plaintiffs treating psychotherapist, Josephine Chung, LCSW,

that Plaintiffs symptoms of PTSD and depression leave him unable to live independently, would



11n the interest of privacy, this Opinion and Order uses only the first name and the initial of the last name
of the non-governmental party or parties, and any relations, in this case.
Page l of 3 - OPINION and ORDER
         Case 3:19-cv-01011-CL          Document 17        Filed 03/05/21     Page 2 of 3




lead him to be off task in a work setting a minimum of thirty percent of a workday, and would

cause Plaintiffto be unable to complete a workday a minimum of five days per month; (2) the

ALJ erred by failing to discuss and consider the opinion of an examining psychologist, Daniel

Scharf, that Plaintiff's mental disorders cause occupational and social impairment, and home-

health evaluations by state disability services that Plaintiff requires in-home assistance to care for

his daily needs; (3) the residual functional capacity ("RFC") is flawed because the ALJ neither

accepted and included in Plaintiff's RFC limitations assessed by the Commissioner's consultants

nor explained why the limitations were rejected, and (4) the ALJ erred by omitting from

Plaintiff's RFC his need for his service dog. Pl. Br. (#12).

       In the Response Brief (# 15), the Commissioner did not contest any of the assignments of

error but asserted that further administrative proceedings are required before benefits can be

awarded. Specifically, the Commissioner claims an ALJ must evaluate Plaintiff's allegations

that he requires a service / emotional support dog. The Commissioner also, "as a matter of

record," "disagrees with the credit as true rule." Def Br. 3 (#15).

       Credit-as-true analysis is well settled, longstanding and binding on the district courts. See

Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir.1989); Smolen v Chafer, 80 F.3d 1273, 1292

(9th Cir. 1996); Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). Under the credit-as-

true rule, a reviewing court should remand for a finding of disability and award of benefits

if: (1) The ALJ has failed to provide legally sufficient reasons for rejecting medical opinions or

a claimant's testimony; (2) there are no outstanding issues to be resolved_ before a determination

of disability can be made; and (3) the ALJ would be required to find the claimant disabled if the

improperly rejected evidence were credited. Smolen, 80 F.3d at 1292.




Page 2 of 3 - OPINION and ORDER
         Case 3:19-cv-01011-CL          Document 17       Filed 03/05/21      Page 3 of 3




       The Commissioner concedes all of Plaintiffs assigned errors; thus, the first prong of the

test is met. The Commissioner offers no challenge to Plaintiffs argument that the third prong of

the test is met, effectively conceding that prong as well. See PI. Br. at 35; League of United

Latin American Citizens v. Wheeler, 899 F.3d 814, 827 (9th Cir. 2018).

       The Court has reviewed the record in this case and determined that the second prong is

met as well. The Commissioner's arguments that further proceedings are necessary are

unsupportable. Whether or not Plaintiff needs a service dog is not a dispositive issue in this case.

The overwhelming evidence of Plaintiffs disability is easily determined by crediting the medical

opinions contained in the first two assignments of error, neither of which are disputed by the

Commissioner.

       The Commissioner's only remaining argument for remand rather than an award of

benefits is that "the record leaves 'serious doubt' that Plaintiff is disabled." The Court is not

persuaded by the evidence presented in support of this argument, none of which challenges any

of the mental health findings, personal observations, or ultimate opinions of Ms. Chung

regarding Plaintiffs limitations. Once her opinion is credited as true, along with the other

medical evidence, the record leaves no doubt as to Plaintiffs disability; further proceedings are

unnecessary.

                                              ORDER

       Based on the foregoing, the decision of

REMANDED for immediate calculation of benefit

       It is so ORDERED and DATED t . ·~--=---+-




Page 3 of 3 - OPINION and ORDER
